Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12, 15-18, and 21-23
Claims 1-3, 9-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (2011/0312129; “Joseph”) in view of McMahon, John (5,321,583; “McMahon”).
Regarding claim 1, Joseph discloses in figure 1A a system in package (SIP) comprising: a substrate 110 with a bridge 115; a first component 126 coupled 126’/124’/122’ with the substrate by a first solder joint 120’, wherein the first component is communicatively coupled 126’/124//122’/120’/115’ with the bridge 115; and a second component 138 coupled with an interposer 130 by a second solder joint 138’, and the interposer is communicatively coupled to the bridge by a couple 130”/115’.

    PNG
    media_image1.png
    298
    507
    media_image1.png
    Greyscale





Further regarding claim 1, Joseph does not explicitly disclose that the interposer is removably secured to the substrate and the interposer is communicatively coupled with the bridge by a non-permanent communicative couple. 
However, McMahon discloses in figures 1-4 and related text an electronic assembly having an interposer 32 communicatively coupled 16 on one surface to an electronics package 12,  removably secured 22 to the substrate 14, and non-permanently 22 communicatively coupled 20 on a second surface to substrate 14.
The assembly 10 includes a clamp 22 that is mounted to the circuit board 14. The clamp 22 may be connected to the board 14 by a number of screws 24. The screws 24 can be screwed into threaded holes (not shown) in the board 14, or a companion fixture that is also coupled to the circuit board 14. The screws 24 extend through clearance holes 26 in the clamp 22, so that the clamp 22 can move in a direction perpendicular to the second pads 20 of the board 14. Each screw 24 captures a compression spring 28 that is located in a counterbore 30 in the clamp 22. The springs 28 bias the clamp 22 into contact with the board 14. Although a spring subassembly is shown and described, it is to be understood that the present invention may employ any biasing means that presses the clamp 22 into contact with the board 14.
McMahon, col. 3, ll. 1-15.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Joseph according to McMahon’s clamp such  that the interposer is removably secured to the substrate and the interposer is communicatively coupled with the bridge by a non-permanent communicative couple because the resultant configuration would facilitate removing electronics package and interposer from the electronic assembly. McMahon, Abstract
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Joseph in view of McMahon as applied in the rejection of claim 1 to disclose a method comprising: coupling, via a first solder joint, a first component 126 with a substrate 110 such that the first component is communicatively coupled with a bridge 115 of the substrate; Joseph, fig. 1A; the interposer 130 is coupled with a second component 138 via a 
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Joseph in view of McMahon as applied in the rejection of claims 1 and 10, to disclose a substrate for use in a system in package (SIP), the substrate 110 comprising: a bridge 115; a first couple 126 to couple with a first component via 126’/124//122’/120’/115’  a such that the first component is communicatively coupled with the bridge; and a second couple 130”/115’ to removably couple with an interposer such that the interposer 130 is communicatively coupled with the bridge via a communicative couple; McMahon, col. 3, ll. 1-15; because the resultant configuration would facilitate removing electronics package and interposer from the electronic assembly. McMahon, Abstract.
Regarding claim 21,  Joseph discloses that: “In one embodiment, the semiconductor chip 136 is a microprocessor, the semiconductor chip 138 is a memory interfacing chip, and the semiconductor chip 126 is a memory chip.” Joseph, par. [0015]. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Joseph in view of McMahon as applied in the rejection of claims 1, 10, and 16, to disclose a package to communicatively couple a processor and a memory, the package comprising: the processor;  the memory   an interposer   coupled with the memory; and a substrate, wherein the substrate is coupled with the processor, and the substrate is further coupled with the interposer; Joseph, fig. 
Regarding claims 2-3, 9, 11-12, 15, 17-18, and 22-23, Joseph discloses in paragraph [0019] that the interposers and the bridge 115 are semiconductor devices, Joseph, par. [0020], and that the components can be processors, memory, or optoelectronic devices.  Joseph, pars. [0019]-[0020].  And McMahon discloses:
The assembly 10 includes a clamp 22 that is mounted to the circuit board 14. The clamp 22 may be connected to the board 14 by a number of screws 24. The screws 24 can be screwed into threaded holes (not shown) in the board 14, or a companion fixture that is also coupled to the circuit board 14. The screws 24 extend through clearance holes 26 in the clamp 22, so that the clamp 22 can move in a direction perpendicular to the second pads 20 of the board 14. Each screw 24 captures a compression spring 28 that is located in a counterbore 30 in the clamp 22. The springs 28 bias the clamp 22 into contact with the board 14. Although a spring subassembly is shown and described, it is to be understood that the present invention may employ any biasing means that presses the clamp 22 into contact with the board 14.
McMahon, col. 3, ll. 1-15.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Joseph in view of McMahon to comprise:
2. The SIP of claim 1, wherein the first component is a processor and wherein the second component is a memory. 
3. The SIP of claim 1, wherein the bridge is an active silicon bridge or an embedded multi-die interconnect bridge (EMIB). 
9. The SIP of claim 1, wherein the interposer is removably secured to the substrate by a clamp, a socket, or a fastener. 
11. The method of claim 10, wherein the first component is a processor and the second component is a memory. 
12. The method of claim 10, wherein the bridge is an active silicon bridge or an embedded multi-die interconnect bridge (EMIB). 

17. The substrate of claim 16, wherein the first component is a processor. 
18. The substrate of claim 16, wherein the bridge is an active silicon bridge or an embedded multi-die interconnect bridge (EMIB). 
22. The package of claim 21, wherein the substrate is coupled with the processor by a solder microbump. 
23. The package of claim 21, wherein the interposer is coupled with the memory by a solder microbump. 
because the resultant configurations and methods would facilitate removing electronics package and interposer from the electronic assembly. McMahon, Abstract.
Claims 4, 13 and 19
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (2011/0312129; “Joseph”) in view of McMahon, John (5,321,583; “McMahon”), as applied in the rejection of claims 1-3, 9-12, 15-18, and 21-23, and further in view of Moghe et al. (9,257,834; “Moghe”).
Regarding claims 4, 13, and 19, Joseph in view of McMahon does not explicitly disclose:
4. The SIP of claim 1, wherein the non-permanent communicative couple includes a metal-insulator-metal (MIM) capacitor. 
13. The method of claim 10, wherein the communicative couple includes a metal-insulator-metal (MIM) capacitor. 

However, Moghe discloses: “the capacitors could be metal-insulator-metal ( MIM) capacitors formed in or above the wiring layers in an integrated circuit formed in the die. The capacitors could also be formed partially in the die and partially on the surface of the laminate. For example, a plate of the capacitor could be formed in the wiring or redistribution layers of the die, while a second plate was formed by a conductive trace on the laminate. If the die were flip chip bonded to the laminate, the capacitor could effectively comprise one of the electrical contacts between the die and the laminate. In other words, the capacitor could replace a solder bump or other contact that would otherwise have connected the die to the laminate.” Moghe, col. 5, ll. 2-14.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Joseph in view of McMahon to disclose:
4. The SIP of claim 1, wherein the non-permanent communicative couple includes a metal-insulator-metal (MIM) capacitor. 
13. The method of claim 10, wherein the communicative couple includes a metal-insulator-metal (MIM) capacitor. 
19. The substrate of claim 16, wherein the communicative couple includes a metal-insulator-metal (MIM) capacitor. 
because the resulting configurations and methods would facilitate device isolation.  Moghe, col. 4, ll. 58-65.
Claims 5-8, 14, 20 and 24-25
Claims 5-8, 14, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (2011/0312129; “Joseph”) in view of McMahon, John (5,321,583; “McMahon”), as applied in the rejection of claims 1-3, 9-12, 15-18, and 21-23, and further in view of  Butler et al. (2016/0170148; “Butler”).
Regarding claims 5-8, 14, 20 and 24-25, Joseph in view of McMahon does not explicitly disclose:
5. The SIP of claim 1, wherein the non-permanent communicative couple includes an optical link. 
6. The SIP of claim 5, wherein the optical link includes a waveguide. 
7. The SIP of claim 5, wherein the optical link includes a first optical transceiver coupled with the bridge and a second optical transceiver at the interposer. 
8. The SIP of claim 1, wherein the interposer further includes a power couple operable to provide power to the second component. 
14. The method of claim 10, wherein the communicative couple includes an optical link. 
20. The substrate of claim 16, wherein the communicative couple includes an optical link. 
24. The package of claim 21, wherein the non-permanent couple includes a couple capable of radiative data transfer between the substrate and the interposer. 
25. The package of claim 21, wherein the non-permanent couple includes an optical link. 
However, Butler discloses in paragraph [0030]:
Disclosed are interposer coupling assemblies having an optical connection for communicating optical signals to integrated circuits along with interposer structures and systems that use the interposer coupling assemblies. As used herein, an "interposer" or "interposer integrated circuit" means an optical/electrical integrated circuit (IC) having an optical interface for communicating optical signals and an "interposer structure" means a structure including an interposer or interposer integrated circuit. The interposer coupling assembly concepts disclosed herein may be a portion of any suitable integrated circuit (IC) or formed as a discrete intermediate structure for coupling with an IC as desired. For instance, the interposer coupling assembly may be a portion of one or more ICs having an electrical and/or optical communication interface. 
Buterl, par. [0030]. And the examiner notes that plug/unplug optical connections are well known and well characterized in the art.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Joseph in view of McMahon to disclose:
5. The SIP of claim 1, wherein the non-permanent communicative couple includes an optical link. 
6. The SIP of claim 5, wherein the optical link includes a waveguide. 
7. The SIP of claim 5, wherein the optical link includes a first optical transceiver coupled with the bridge and a second optical transceiver at the interposer. 
8. The SIP of claim 1, wherein the interposer further includes a power couple operable to provide power to the second component. 
14. The method of claim 10, wherein the communicative couple includes an optical link. 
20. The substrate of claim 16, wherein the communicative couple includes an optical link. 
24. The package of claim 21, wherein the non-permanent couple includes a couple capable of radiative data transfer between the substrate and the interposer. 
25. The package of claim 21, wherein the non-permanent couple includes an optical link. 
because the resulting configurations and methods would facilitate high speed data transfers.
Disclosed are interposer including an interposer coupling assemblies for communicating optical signals to an integrated circuit and other interposer structures having an optical interface for optical connections. In one embodiment, the interposer coupling assembly includes a connector attachment saddle having an optical alignment structure, an optical pathway that includes a GRIN lens, and an optical signal turning element adjacent to the GRIN lens. The interposer coupling assembly may be optically attached to an integrated circuit or a base that is attached to an integrated circuit to form an interposer structure that allows high-speed data transfer. Also disclosed are complimentary optical assemblies that may be optically connected to the interposer coupling assembly.
Butler, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883